DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed January 31, 2022. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mount coupled to the rail” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wiederin et al., (US 9,341,229; hereinafter “Wiederin”) in view of Gajewski et al., (US 2014/0193826; hereinafter “Gajewski”).
As to claims 1 and 10, Wiederin teaches an automatic pipetting device and a method for transferring samples and/or reagents from sample vessels and/or reagent vessels (see various vessels in Fig. 16) into receiving vessels, the pipetting device comprising: 
a rail 134 extending in a first horizontal direction; 
a pipettor movable along the rail in the first horizontal direction and including 
a mount coupled to the rail and configured and arranged to move in the first horizontal direction (implicit to link the tower 110 to the rail; see col. 5, line 29 et seq.), 
a vertical tower 110 coupled to the mount, 

at least one first pipetting needle 206 configured and arranged to move along the arm of the pipettor and be lowerable, in a third direction, into the sample vessels, the reagent vessels and the receiving vessels; and 
a second pipettor includes at least one second pipetting needle 212, is configured and arranged to be lowerable into the sample vessels, the reagent vessels and the receiving vessels (see col. 4, line 20 et seq.)
Wiederin does not explicitly disclose the arm of the pipettor includes at least one second pipetting needle which, regardless of the current position of the first pipetting needle, is configured and arranged to be movable past the first pipetting needle and is lowerable into the sample vessels, the reagent vessels and the receiving vessels and wherein the at least one first and the at least one second pipetting needles are arranged on opposite longitudinal sides or side faces of the arm.
In the related art of pipetting, Gajewski teaches  a pipetting device comprising: 
a rail 13 extending in a first horizontal direction; 
a pipettor 14 movable along the rail in the first horizontal direction and including 
a mount coupled to the rail and configured and arranged to move in the first horizontal direction (Gajewski teaches one working arm (14, 16, 18) that is movable in the direction of the first axis (X) relative to the receiving plate (12), which would require a mount to line the rail and vertical tower 16; see abstract); 

an arm 18 coupled to the vertical tower and aligned in a second horizontal direction, where the second horizontal direction is substantially perpendicular to the first horizontal direction (see Fig. 1), and 
at least one first pipetting needle 31 configured and arranged to move along the arm of the pipettor and be lowerable, in a third direction, into the sample vessels, the reagent vessels and the receiving vessels; and 
wherein the arm of the pipettor includes at least one second pipetting needle 31 which, regardless of the current position of the first pipetting needle, is configured and arranged to be movable past the first pipetting needle and is lowerable into the sample vessels, the reagent vessels and the receiving vessels (see para [0044] et seq.); 
wherein the at least one first and the at least one second pipetting needles are arranged on opposite longitudinal sides or side faces of the arm (Gajewski teaches it is also possible for a pipetting mechanism 30 to be provided on only one side of the extension arm; see para [0044] et seq, which indicates that Fig 1 shows two sets of pipette needles 31 on opposite sides).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipetting device of Wiederin with the first and second pipetting needles on opposite sides or faces of the longitudinal axis of arm, like that shown in Fig. 1 of Gajewski for the expected benefit of the simultaneous dispensing of one component into a plurality of sample vessels and increased throughput. 


As to claims 3, 11, 13, and 16, Gajewski teaches the at least one first and the at least one second pipetting needles are configured and arranged to be movable substantially parallel to one another at least in partial regions of the arm (see para [0044] et seq.)  
As to claim 8, Gajewski teaches the vertical tower and the arm are substantially L-shaped (see Fig. 1).
 As discussed above, Gajewski teaches the vertical tower and the arm are substantially L-shaped (see Figs. 1).  However, Gajewski does not explicitly disclose the vertical tower and the arm are substantially T-shaped. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the vertical tower and arm in Gajewski in the best configuration for the laboratory without undue experimentation.  
Claims 3, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wiederin in view of Gajewski, as applied to claim 1 above, in further view of Mizuno (US 5,897,837- already of record).
As to claims 3 and 14, Wiederin and Gajewski do not explicitly disclose the pipettor further includes at least one needle washing unit for the at least one first and the at least one second pipetting needles the needle washing unit configured and 
Mizuno teaches a dispensing device comprising at least two dispensing pipettes for sucking and discharging a liquid; a pipette elevating means for selectively raising and lowering each pipette along an elevating path thereof; a base for holding the pipette elevating means; a base moving means for moving the base; a washing vessel in which each pipette is alternately immersed to be cleaned; and a washing vessel moving means for allowing the washing vessel to selectively move between locations in the elevating paths of the pipettes. Mizuno teaches a need for a dispensing device capable of accelerating the dispensing operation and the cleaning operation and enabling a large quantity of specimen to be analyzed with high efficiency using the attached needle washing unit (see Description of the Related Art section). 
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the combined pipette system of Wiederin and Gajewski, the pipette cleaning mechanism of Mizuno as Mizuno recognizes a need for a dispensing device capable of accelerating the dispensing operation and the cleaning operation and enabling a large quantity of specimen to be analyzed with high efficiency using the attached needle washing unit (Mizuno- see Description of the Related Art section).
As to claims 6 and 15, Mizuno teaches on at least one side of the arm, the at least one first and the at least one second pipetting needles 10a, 20a are connected via a lifting mechanism (30, 40) and are configured and arranged movable in opposite directions along the z-direction (see Fig. 2).  
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, and 8-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798